MEMORANDUM **
Ruben Quintero Nieves and Francisca Perez Rodriguez, married natives and citizens of Mexico, petition pro se for review of the Board of Immigration Appeals’ decision affirming an immigration judge’s denial of their applications for cancellation of *861removal. We lack jurisdiction to review whether the petitioners have demonstrated the requisite “exceptional and extremely unusual hardship” to qualifying relatives for cancellation of removal. See 8 U.S.C. § 1252(a) (2) (B) (i); Martinez-Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir.2005).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.